DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MATTHEW J. CLARK,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-2388

                            [January 20, 2016]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 502010CF012165A.

   Matthew J. Clark, Miami, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    The defendant appeals an order denying a rule 3.801 motion to correct
jail credit and seeks review of an order denying his motion for extension of
time to move for rehearing. Although the defendant stated good cause for
an extension of time, we affirm because he was not entitled to relief under
rule 3.801 as a matter of law. Our affirmance is without prejudice for him
to file a timely rule 3.850 motion if he can state a sufficient claim of
ineffective assistance of counsel.

   Affirmed.

STEVENSON, GROSS and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.